 


110 HR 2093 IH: To amend the Lobbying Disclosure Act of 1995 to provide for additional reporting by lobbying firms.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2093 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2007 
Mr. Meehan (for himself and Mr. Shays) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Lobbying Disclosure Act of 1995 to provide for additional reporting by lobbying firms. 
 
 
1.Disclosure of paid communications campaigns to influence the general public to lobby Congress 
(a)ApplicabilityThe amendments made by this section shall not apply to any person or entity other than a lobbying firm that is retained on behalf of a client other than that person or entity. No person or entity other than a lobbying firm is required to register or file a report under the amendments made by this section.  
(b)DefinitionsSection 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended— 
(1)in paragraph (7), by adding at the end the following: For purposes of a lobbying firm only, the term lobbying activities includes paid communications campaigns to influence the general public to lobby Congress.; 
(2)in paragraph (9)— 
(A)in the first sentence— 
(i)by striking means a person and inserting  
 
(A)means— 
(i)a person;  
(ii)by moving the remaining text of the sentence 4 ems to the right; and 
(iii)by striking entity. and inserting 
entity; and 
(ii) a person or entity that is retained by 1 or more clients (other than that person or entity) to engage in paid communications campaigns to influence the general public to lobby Congress, and receives income of, or spends or agrees to spend, an aggregate of $100,000 or more for such efforts in any quarterly period; and; and  
(B)in the last sentence— 
(i) by striking The term also includes and inserting 
 
(B)includes; and 
(ii)by moving the remaining text of the sentence 2 ems to the right; and 
(3)by adding at the end the following: 
 
(17)paid communications campaigns to influence the general public to lobby congressThe term paid communications campaigns to influence the general public to lobby Congress means any efforts by a lobbying firm, on behalf of a client that retains the firm, to influence the general public or segments thereof to contact 1 or more covered legislative or executive branch officials (or Congress generally) to urge such officials (or Congress) to take specific action with respect to a matter described in paragraph (8)(A), except that such term does not include— 
(A)communications made to the members of the client; or  
(B)direct mail communications to the general public, or segments of the general public, that are made primarily for the purpose of recruiting members to join an organization. . 
(c)RegistrationSection 4(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(a)) is amended by inserting after paragraph (2) the following and redesignating the succeeding paragraph accordingly: 
 
(3)Filing by certain lobbying firmsAny person or entity that qualifies as a lobbying firm under section 3(9)(A)(ii) shall register with the Secretary of the Senate and the Clerk of the House of Representatives not later than 45 days after such lobbying firm is first retained by a client to engage in paid communications campaigns to influence the general public to lobby Congress.. 
(d)Separate itemization of paid communications campaigns To influence the general public To lobby congressSection 5(b) of the Act (2 U.S.C. 1604(b)) is amended— 
(1)in paragraph (3)— 
(A)by striking firm, a good and inserting 
firm— 
(A)a good; 
(B)by moving the remaining text 2 ems to the right; and 
(C)by adding at the end the following: 
 
(B) a separate good faith estimate of the total amount of income relating specifically to paid communications campaigns to influence the general public to lobby Congress, if such income from the client exceeds $50,000 during the quarterly filing period; and ; and 
(2)by adding at the end the following:  
 
Subparagraphs (B) and (C) of paragraph (2) shall not apply with respect to reports relating to paid communications campaigns to influence the general public to lobby Congress.. 
 
